 

Exhibit 10.7

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”), dated as of ______, 2015
is entered into by and between NuGene International, Inc., a Nevada corporation
(“NuGene”), and ______, an Individual (“Buyer”), with reference to the following
matters:



RECITALS

 

A.          NuGene, a public company whose shares are listed for trading on
overthecountermarkets.com under the “NUGN” trading symbol, is in the business of
developing, manufacturing and marketing proprietary regenerative cosmeceutical
and pharmaceutical products based on adipose derived human stem cell and human
stem cell media.

 

B.           NuGene seeks funds for general operations, development, testing and
other work related to development of its products.

 

C.           Buyer is an accredited investor and has extensive experience with
investing in a private placement.

 

D.           NuGene desires to sell to Buyer and Buyer desires to purchase from
NuGene 200,000 shares of common stock (the “Shares”).  

 

E.           Buyer and NuGene have agreed that the purchase price for the NuGene
Shares shall be as set forth in Section 2 below.

 

F.           NuGene desires to sell the Shares to Buyer and Buyer desires to
purchase the Shares from NuGene, all on the terms and subject to the conditions
set forth herein.

 

Now, therefore, in consideration of the promises and mutual covenants made in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, it is agreed as follows:

 

1.             Incorporation of Recitals.  The Recitals set forth above are
herein incorporated as if restated in their entirety.

 

2.             Sale and Purchase of Shares; Purchase Price; Closing of Sale

 

(a)          Sale and Purchase.  At the Closing (as defined below), NuGene shall
sell to Buyer and Buyer shall purchase from NuGene, the Shares as follows:

 

i.      Minimum Purchase Amount. At the Closing, Buyer agrees to purchase the
Shares from NuGene for a cash consideration of $220,000 (the “Purchase Price”).

 

(b)          Purchase Price.  The purchase price for the Shares shall be $1.10
per share.

 

- 1 -

 

  

(c)          Closing.  The closing of the sale and purchase of the NuGene Shares
shall take place at a closing date (the “Closing”), which shall occur no later
than two business days following the execution and delivery of this Agreement,
or on such other date and at such other time as may be mutually agreed upon in
writing by NuGene and Buyer.  At the Closing, Buyer shall deliver or cause to be
delivered the Purchase Price, in immediately available funds, to NuGene and
NuGene shall instruct its Olde Monmouth Stock Transfer Company LLC, its
independent stock transfer agent (the “Transfer Agent”) promptly thereafter to
issue and deliver to Buyer or persons designated by Buyer, a certificate or
certificates evidencing Buyer’s ownership of the Shares.         

 

3.          Lock Up/Leak Out.

 

(a)          Lock-Up.  For a period commencing from Closing and ending
respectively on the first anniversary of the date thereof ( a “Lock Up Period”),
Buyer shall not without the prior written consent of NuGene, following
authorization by the board of directors of the NuGene which may in its sole
discretion decline to provide such authorization, (i) lend, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any of the Shares or
any securities convertible into or exercisable or exchangeable for the Shares,
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Shares or
any securities convertible into or exercisable or exchangeable for the Shares,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of stock or such other securities, in cash or otherwise.

 

(b)          Leak Out. For a period commencing on the next day after the end of
the Lock Up Period and continuing for next twelve consecutive months (each a
“Leak Out Period” and collectively, the “Leak Out Periods”), Buyer shall not
without written consent of NuGene following authorization by the board of
directors of NuGene, which in its sole discretion may be withheld for any reason
sell any shares of the NuGene Shares, except in an amount not to exceed 8.33% of
NuGene Shares per Leak Out Period. Any amount of NuGene Shares remaining unsold
during any and all prior Leak Out Periods may not be cumulated or added to the
amounts permitted to be sold hereunder during any other Leak Out Periods.

 

(c)          In the event of the declaration of a stock dividend, a spin-off, a
stock split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting NuGene's outstanding securities without receipt of
consideration, any new, substituted or additional securities that are by reason
of such transaction distributed with respect to any NuGene Shares subject to the
Lock-up and Leak Out, or into which such NuGene Shares thereby becomes
convertible, shall immediately and automatically be subject to the Lock-up and
Leak Out terms herein described.  To enforce the Lock-up and Leak Out, NuGene
may impose stop-transfer instructions with respect to the Securities (as defined
in Section 3(d) below) until the end of the Lock-up and Leak Out period.

 

- 2 -

 

  

(d)          Securities.  As used in this Agreement, the term “Securities” also
refers to any securities received in conversion, exercise, or replacement
thereof, or in connection with the Shares, pursuant to stock dividends or
splits, all securities received in replacement of the securities in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional Securities or other properties to which Buyer is
entitled by reason of Buyer’s ownership of the Securities. After the Lock Up
Period Buyer may sell monthly no more than 8.33% of the shares purchased
hereunder, and any unsold shares for a particular month may not be cumulated for
sales in subsequent months

 

4.          Legends.  The certificate or certificates representing the Shares
shall bear the following legends (as well as any legends required by applicable
state corporate law and the Securities Laws):

 

(a)          

 

(i)          THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL (OR
OTHER EVIDENCE) IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

(ii)         THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY
AND THE SECURITY HOLDER DATED ____________2015, A COPY OF WHICH IS ON FILE WITH
THE SECRETARY OF THE COMPANY.

 

(iii)        THE SHARES UNDERLYING THIS STOCK CERTIFICATE ARE SUBJECT TO A
LOCK-UP/LEAK-OUT AGREEMENT THAT RESTRICTS SALES OF SHARES AND CERTAIN OTHER
DISPOSITIONS THEREOF THROUGH ___________, 2016. AFTER THAT DATE THE HOLDER
HEREOF MAY SELL MONTHLY NO MORE THAN 8.33% OF THE SHARES EVIDENCED BY THIS
CERTIFICATE, AND ANY UNSOLD SHARES FOR A PARTICULAR MONTH MAY NOT BE CUMULATED
FOR SALES OF SHARES MADE DURING SUBSEQUENT MONTHS. ADDITIONAL DETAILS OF THESE
SHARE TRANSFER RESTRICTIONS MAY BE OBTAINED FROM THE SECRETARY OF THE COMPANY.

 

- 3 -

 

  

(iv)        Any legend required to be placed thereon by any appropriate
securities commissioner.

 

(b)          Stop-Transfer Notices.  Buyer agrees that, to ensure compliance
with the restrictions referred to herein, NuGene may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if NuGene
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

(c)          Refusal to Transfer.  NuGene shall not be required (i) to transfer
on its books any of the Shares or Securities that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such Shares shall have been so
transferred.

 

(d)          Removal of Legend.  The Shares held by Buyer will no longer be
subject to the legend referred to above in this Section 4(a)(ii) and Section
4(a)(iii) following the expiration or termination of the lock-up and leak out
provisions of Section 3 (and of any agreement entered pursuant to Section
3).  After such time, and upon Buyer's request, a new certificate or
certificates representing the Shares shall be issued without the legends
referred to in Section 4(a)(ii) and Section 4(a)(iii), and delivered to Buyer.

 

5.          Representations and Warranties.  

 

(a)          NuGene’s Representations and Warranties. NuGene hereby represents
and warrants to Buyer as follows:

 

i.            This Agreement is a valid and binding obligation of NuGene,
enforceable in accordance with its terms and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

ii.         The consummation by NuGene of the transactions contemplated by this
Agreement, including the execution and delivery of this Agreement, will not
conflict with or result in a breach of any of the unwaived terms of any
agreement or instrument to which NuGene is bound or constitute a default
thereunder.

 

iii.         NuGene is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to carry on its business as now conducted and as
proposed to be conducted. NuGene is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which its ownership
or use of property or the nature of the business conducted by it makes such
qualification necessary.

 

- 4 -

 

  

iv.         All corporate action on the part of NuGene, its officers, directors
and shareholders necessary for the authorization, execution and delivery of the
documents pursuant to this Agreement, the performance of all obligations of
NuGene under the Agreement, and the authorization, issuance, sale and delivery
of the Securities pursuant hereto has been taken, and this Agreement constitutes
a legal, valid and binding obligation of NuGene, enforceable against NuGene in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.

 

v.           The securities being acquired by Buyer hereunder, when issued, sold
and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, will be duly and validly issued, fully paid, and
non-assessable, and will be free of liens or encumbrances other than
restrictions on transfer under this Agreement.

 

vi.         Neither NuGene, nor any of its affiliates, nor any person acting on
its or their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Securities.  The issuance of the securities will not be integrated (as defined
in Rule 502 of Regulation D as promulgated under the Securities Act of 1933, as
amended) with any other issuance of NuGene’s securities (past, current or
future) that would require registration under the Securities Act of the issuance
of the securities.

 

vii.         Neither NuGene nor any person participating on the NuGene’s behalf
in the transactions contemplated hereby has conducted any “general
solicitation,” as such term is defined in Regulation D promulgated under the
Securities Act, with respect to any securities sold pursuant to this Agreement.

 

viii.         NuGene has taken no action which would give rise to any claim by
any person for brokerage commissions, transaction fees or similar payments
relating to this Agreement or the transactions contemplated hereby.

 

(b)          Buyer’s Representations and Warranties.  Buyer hereby represents
and warrants to NuGene as follows:

 

i.            This Agreement is a valid and binding obligation of Buyer, Buyer’s
heirs, estate, legal representatives, successors and assigns and shall inure to
the benefit of NuGene, its successors and assigns enforceable in accordance with
its terms and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

- 5 -

 

  

ii.         The consummation by Buyer of the transactions contemplated by this
Agreement, including the execution and delivery of this Agreement, will not
conflict with or result in a breach of any of the unwaived terms of any
agreement or instrument to which Buyer is bound or constitute a default
thereunder.

 

iii.         Buyer is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder.  The execution, delivery and performance
by Buyer of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate actions, on the part of Buyer.

 

(c)          Additional Buyer Representations and Warranties.  In addition to
those representations and warranties of Buyer set forth above, Buyer hereby
further acknowledges, represents and warrants to NuGene, and hereby covenants
and agrees to, as follows:

 

i.            No Registration or Qualification.  Buyer understands and
acknowledges that the Shares restricted securities within the meaning of the
federal securities laws and may not currently be sold without registration under
the Securities Act of 1933, as amended (the “Securities Act”).  

 

ii.         Restriction on Transfer. Without in any way limiting Buyer’s
representations and warranties set forth in this Agreement, Buyer covenants and
agrees that Buyer shall not sell or otherwise transfer all or any portion of the
Shares, or any interest therein, without registration or qualification under the
Securities Act and the Blue Sky Laws unless Buyer first demonstrates to the
satisfaction of NuGene that specific exemptions from such registration or
qualification requirements are available with respect to the proposed transfer
and provides to NuGene an opinion of legal counsel satisfactory to NuGene that
the proposed transfer may be made without violation of the Securities Act and
the Blue Sky Laws and will not affect the exemptions relied on by the NuGene in
connection with the original issuance and sale to Buyer of the Purchased
Shares.  

 

- 6 -

 

  

iii.         Buyer Sophistication; "Accredited Investor" Status; Acknowledgment
of Receipt of Necessary Information. Buyer is an experienced and sophisticated
investor, Buyer is able to fend for Buyer with respect to Buyer's purchase of
the NuGene Shares and Buyer has such knowledge and experience in financial and
business matters that Buyer is capable of evaluating the merits and risks of
acquiring the Purchased Shares.  Buyer is an "accredited investor" as defined in
Rule 501 (a) of Regulation D under the Securities Act.  Buyer has separately
investigated and deems itself to be fully aware of NuGene’s business affairs and
financial condition and has acquired sufficient information about NuGene to
reach an informed and knowledgeable decision regarding the merits and risks of
investing in and acquiring the NuGene Shares.  Buyer has had ample opportunity
to ask questions of NuGene and NuGene’s representatives and to seek independent
investment, tax and legal advice before agreeing to purchase the NuGene Shares.

 

iv.         Investment Purpose.  Buyer is purchasing the NuGene Shares for
investment for its own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act in violation of such act.  Buyer further represents that he/she/it does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the NuGene Shares.  Buyer represents that it has
not been formed for the specific purpose of acquiring the NuGene Shares.  

 

v.           Authorization; Enforcement. This Agreement: (i) has been duly and
validly authorized, (ii) has been duly executed and delivered on behalf of
Buyer, and (iii) will constitute, upon execution and delivery by Buyer thereof
and NuGene, the valid and binding agreements of Buyer enforceable in accordance
with their terms, except to the extent limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights and general principles of equity that
restrict the availability of equitable or legal remedies

 

vi.         Speculative Investment. Buyer acknowledges that the nature and
amount of the investment in the NuGene Shares are consistent with Buyer’s
investment objectives, abilities and resources. Buyer further acknowledges that
an investment in the NuGene Shares is a speculative investment involving a high
degree of risk of loss by Buyer and that Buyer could lose the entire amount of
Buyer’s investment in the Shares. Buyer has had the opportunity to review the
filings made by NuGene with the Securities and Exchange Commission and is
familiar with the extensive risks that are recited therein and with the
financial statements contained in those filings. Buyer has reviewed and is
familiar with the early stage financial and other information contained in those
filings. Buyer has no need for liquidity in this purchase of the Shares, is able
to bear the economic risk of Buyer’s investment in the Shares and currently can
afford a complete loss of that investment. Buyer further represents that except
as set herein, no officer or other person associated with NuGene has made any
prediction, forecast or other representation concerning the Shares or the
current or future prospects of NuGene.

 

- 7 -

 

  

vii.         Professional Advice.  The pricing and other terms of the NuGene
Shares as set forth in this Agreement have been determined at arm's length in
negotiations between the parties and they are wholly arbitrary and do not
necessarily bear any relationship to underlying current or future revenue,
profit, or indices of value.

 

viii.         Legends. Buyer acknowledges that the share certificates issued in
respect of the NuGene Shares, unless subject to an effective registration
statement or otherwise not considered “restricted securities” pursuant to Rule
144, shall have placed thereon such legends as apply to “restricted securities”
as may be required under applicable laws and regulations as noted above in this
Agreement.

 

ix.         Communications of Offer. Buyer is not purchasing the Shares as a
result of any “general solicitation” or “general advertising,” as such terms are
defined in Regulation D of the Securities Act, which includes, but is not
limited to, any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement

 

x.         The execution, delivery and performance by Buyer of this Agreement
and the consummation by Buyer of the transactions contemplated hereby will not
(i) result in a violation of the organizational documents of Buyer,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer.

 

xi.            Reliance on Buyer Representations, Warranties, Etc. Buyer
understands that NuGene is relying upon all of Buyer's representations,
warranties, acknowledgements, understandings, agreements and covenants contained
in this Agreement.

 

xii.         NuGene Rights. NuGene shall not be required (A) to transfer on
NuGene’s books any of the Shares that are or have been sold or transferred in
violation of any of the terms or provisions set forth in this Agreement, or (B)
to treat as owner of such Shares, or (C) to accord voting rights associated with
the ownership of such Shares or (D) to pay dividends to, any transferee to whom
such Shares have been so transferred.  

 

- 8 -

 

  

6.          Miscellaneous.  

 

(a)          Notices. Any notice or other communication required or permitted
under this Agreement shall be given in writing and shall be sent by registered
or certified mail with postage and fees prepaid, addressed to the other party
hereto at the address set forth below or at other party hereto.

 

If to NuGene:

 

NuGene International, Inc.

17912 Cowan

Irvine, California 92614

 

If to Buyer:

         

 

(b)          Governing Law. The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the State of California.  Notwithstanding the foregoing, if any law or set of
laws in the State of California requires or otherwise dictates that the laws of
another state or jurisdiction must be applied in any proceeding involving this
Agreement, then such California law or set of laws shall be superseded by this
subsection, and the remaining laws of the State of California nonetheless shall
be applied in such proceeding.

 

(c)          Choice of Forum. Any judicial proceeding brought by any party
hereto as a result of a dispute or controversy arising out of or related to this
Agreement shall be commenced in courts located within Orange County, California.
All parties hereto agree to submit to the jurisdiction of the federal and state
courts located within such county in the event of such a dispute or controversy.

 

(d)          Survival of Representations, Warranties. Covenants and Agreements.
The representations, warranties, covenants and agreements contained in this
Agreement shall not be discharged or dissolved upon the Closing, but shall
survive and remain in full force and effect for Three Hundred Sixty Five days
following the date of this Agreement.

 

- 9 -

 

  

(e)          Severability. If any sentence, paragraph, clause or combination of
the same in this Agreement is held by a court of competent jurisdiction to be
unenforceable in any jurisdiction, then such sentence, paragraph, clause or
combination shall be unenforceable in the jurisdiction where it is so held
invalid, and the remainder of this Agreement shall remain binding on the parties
hereto in such jurisdiction as if such unenforceable provision had not been
contained herein. The enforceability of such sentence, paragraph, clause or
combination of the same in this Agreement otherwise shall be unaffected and
shall remain enforceable in all other jurisdictions.         

 

(f)          No Waiver. The failure of any party hereto at any time to require
performance by the other party hereto of any term or provision of this Agreement
shall not affect the right of such party to require performance of that term or
provision, and any waiver by any party here of any breach of any term or
provision of this Agreement shall not be construed as waiver of any continuing
or succeeding breach of such term or provision, a waiver of the term or
provision itself or a waiver of any right under this Agreement.

 

(g)          Written Amendments. This Agreement may not be modified, amended,
altered or changed in any respect whatsoever except by further agreement in
writing, duly executed by all parties hereto. No oral statements or
representations made after the date of this Agreement by either party hereto are
binding on such party, and neither party hereto shall have the right to rely on
such oral statements or representations.

 

(h)          Assignment. Neither this Agreement nor any of the rights, interests
or obligations of either party hereto arising under this Agreement may be
assigned by either party hereto without the prior written consent of the other
party hereto.

 

(i)          Successors. This Agreement shall be binding on and shall inure to
the benefit of the parties hereto and their respective heirs, successors,
subcontractors, personal representatives and permitted assigns.

 

(j)          Headings and Captions. The headings and captions appearing at the
beginning of each Section and subsection of this Agreement are included herein
for the convenience of reference only do not constitute a part of this Agreement
and shall not be deemed to limit, characterize or in any way affect any term or
provision of this Agreement or its interpretation. This Agreement shall be
enforced and construed as if no headings or captions appeared herein.

 

(k)          Attorneys' Fees. If a dispute arises with respect to this
Agreement, then the party prevailing in such dispute shall be entitled to
recover all expenses, including, without limitation, reasonable attorneys' fees
and expenses, incurred in ascertaining such party's rights and in preparing to
enforce and in enforcing such party's rights under this Agreement, whether or
not it was necessary for such party to institute suit.

 

- 10 -

 

  

(l)          Entire Agreement. This Agreement constitutes and shall be deemed to
contain the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral and written agreements or
representations with respect to the subject matter hereof that are not expressly
set forth herein.

 

(m)          Counterpart Execution. This Agreement may be executed
simultaneously in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same original.

 

(n)          Facsimile Transmission. The confirmed facsimile transmission by one
party hereto of a signed copy of the signature page of this Agreement to the
other party hereto or such party's agent shall constitute the delivery of this
Agreement. Each party hereto agrees to confirm such delivery by mailing or
personally delivering to the other party hereto or such party's agent an
executed original of this Agreement in its entirety.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Securities Purchase Agreement effective as of the date first written above.

 



NUGENE INTERNATIONAL, INC                 By:     M. Ali Kharazmi Date  
President           Buyer           Date  

 

 

- 11 -

